DETAILED ACTION
This action is in response to the amendments and remarks filed 05/05/2021 in which claims 1, 9, 15-16 and 20-21 have been amended, claims 2-3, 6, 12-13 and 17-18 have been canceled, claims 7-8 and 10-11 are withdrawn as directed to a non-elected invention and thus claims 1, 4-5, 7-11, 14-16 and 19-21 are pending and claims 1, 4-5, 9, 14-16 and 19-21 are ready for examination.
Response to Amendment
The previous 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 1, 4-5, 9 and 12-21 is withdrawn in view of the Applicants’ amendments.
The previous objection to claims 15-16 and 20-21 is withdrawn in view of the Applicants’ amendments.
Response to Arguments
Applicant's arguments filed 05/05/2021 have been fully considered but they are not persuasive.
In response to Applicants’ argument that it would not have been obvious to apply the teachings of Buijnsters to the membrane of Furneaux because “the subject application has nothing to do with adjusting the surface wettability of anodized oxide described in Buijnsters”; the Examiner disagrees. Buijnsters, which not directed to the same problem as addressed by the instant invention, I still seen as analogous art to the instant invention and Furneaux because MPEP 2141.01(a), states that “a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); OR (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention)”. Buijnsters, .
In response to applicant's argument that the instant invention has specific reasons for choosing the recited small pore surface opening rate, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to Applicants’ argument that it would not have been obvious to apply the teachings of Hatanaka to the membrane of Furneaux because “Furneaux is an invention where the small pore diameter part, the intermediate pore part and the large pore diameter part are formed in the thickness direction of the filtration film. Thus, Hatanaka where small pores are formed over the entire area in the thickness direction of the filtration film cannot be applied to Furneaux”; the Examiner disagrees. Hatanaka’s teaching that porosity, i.e. bulk porosity, of an anodized alumina layer effects its filtration properties and thus should be adjusted/optimized is seen to apply to Furneaux because even though the pore distribution structure is not the same the benefits to adjusting porosity would still be expected to apply.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 25 JUNE 2021 is/are in compliance with the provisions of 37 CFR 1.97 and has/have been considered. An initialed copy of Form 1449 is enclosed herewith.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, the limitations of claim 5 are already part of independent claim1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 9, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US4,687,551 (hereinafter “Furneaux”) in view of Surface Wettability of Macroporous Anodized Aluminum Oxide, Josephus G. Buijnsters, Rui Zhong, Natalia Tsyntsaru, and Jean-Pierre Celis, ACS Applied Materials & Interfaces 2013 5 (8), 3224-3233 (hereinafter “Buijnsters”).
Regarding Claim 1, 4-5, 9, 14 and 19 Furneaux discloses a anodic aluminum oxide film which may be used as a particle capture filtration film, which has “communication pores” (hereinafter simply referred to as “pores”) formed in it which are formed via anodizing an alumina substrate (Abstract; C1/L5-25), comprising: 
a small pore diameter part 24 having pores formed to open to one surface of the filtration film; 

a large pore diameter part 14 having pores to which the pores of the intermediate pore part are connected and which have a larger diameter than a diameter of the pores in the intermediate pore part and are formed to open to the other surface of the filtration film (Fig. 3; C3/L46-58); 
with regard to the thickness of the small pore diameter part, the areas of the small pore diameter part and the intermediate pore diameter part are not clearly delimited (C7/L59-C8/L6), i.e. the small pores and intermediate pores are intermixed and not as perfectly arranged as pictured, the small and intermediate pore regions are seen to both occupy the depth “s” as in Fig. 3, wherein “s” may be as much as 1.0 micron, and thus the small pore diameter part is provided with the communication pores formed from the one surface of the filtration film to a position of at least 400 nm, including up to 1.0 micron as disclosed which overlaps the range claimed,
wherein the small pore diameter part is provided with the pores formed from the one surface of the filtration film to a position within the membrane, the pores having an average pore diameter of preferably 5 to 100 nm (C7/L56-58) which overlaps the range of claim 1, 
a total film thickness of the filtration film is 0.12-101 microns (see Fig. 3 where h = 0.1-100  microns and s=0.02-.5 micron, C7/L35-45 and C8/L16-21); which overlaps the range of claims 1 (15 to 50 micron) and 6, and 
the communication pores of the large pore diameter part have a large pore diameter part narrow portion in the intermediate pore part side (C7/L30-34), wherein the pore diameter of the “inner ends”/narrow portion of the large pores is from 10-2000 nm more preferably 50-500 nm less important” but “may be larger than d by virtue of chemical dissolution”; and thus will be excepted to have a diameter ranging from that given for d and larger which is seen to overlap the 30 to 300 nm range recited in claims 1 and 2;
with regard to the pore diameter of the communication pores of the intermediate pore part, it is not specifically disclosed, however the ranges of the communication pores of the small pore diameter part and the communication pores of the large pore diameter part are given, as above, and the pore diameter of the communication pores of the intermediate pore part must necessarily fall between then, i.e. preferably having a range larger than 5 to 100 nm (C7/L56-58) and smaller than 50-500 nm (C7/L19-29).
Thus Furneaux is seen to disclose ranges which overlap all of those presently claimed. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Furneaux’s pore diameter and film thickness range’s that corresponds to the claimed range.  See MPEP 2144.05(I).
Furneaux does not disclose an opening rate of the communication pores of the small pore diameter part on one surface of the particle capture filtration film is 10 to 50%.
However, Furneaux does disclose that increased porosity leads to “much better flow through rates” (C8/L61-64) and further Buijnsters discloses it is known to adjust surface porosity of porous anodized alumina films from 23-73% in order to change its surface properties such as wetting in order to produce materials with special/tunable wettability such as for forming a self-cleaning surface (Buijnsters 1. Introduction, 4. Conclusion, Table 1).
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate surface porosity including up to 60% and thus those within the scope of the present claims, so as to produce desired filtration properties.
The disclosed surface porosity range overlaps those claimed. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Furneaux’s range’s that corresponds to the claimed range.  See MPEP 2144.05(I).
Note: surface porosity is seen to be equivalent to applicants claimed “opening rate”.

Claims 15-16 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Furneaux in view of Buijnsters further in view of US 2009/0050564 A1 (hereinafter “Hatanaka”).
Regarding Claims 15-16 and 20-21 Furneaux in view of Buijnsters discloses the particle capture filtration film according to claims 1 and 9, but does not disclose the existing ratio, i.e. area ratio, claimed.
However Hatanaka discloses a membrane filter which is made from porous anodized alumina wherein it is disclosed that “by using as a membrane filter a porous alumina membrane filter made of an aluminum anodized film and having micropores whose degree of ordering, porosity and pore size standard deviation fall within predetermined ranges, the amount of filtration per membrane area and per unit time is considerably improved with higher filtration accuracy” [0012] and where specifically the anodized alumina membrane should have “a porosity as defined by the formula “porosity (%) = C/Dx100 “wherein C represents a sum of opening areas of all the micropores in the measurement region; and D represents an area of the measurement region) of at least 40%” ([0018], Table 2). 
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the anodized alumina filter film of Furneaux by using micropores whose porosity, as defined by the formula “porosity (%) = C/Dx100 “wherein C represents a sum of opening areas of all the micropores in the measurement region; and D represents an area of the measurement region), is at least 40% as disclosed by Hatanaka because “the amount of filtration per membrane area and per unit time is considerably improved with higher filtration accuracy” [0012].
The disclosed porosity range overlaps those claimed. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Furneaux’s range’s that corresponds to the claimed range.  See MPEP 2144.05(I).
Note: “Porosity” as defined by Hatanaka is seen to be equivalent to applicants claimed “existing ratio”/”area ratio”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is 571-272-8885 and whose direct fax number is 571-273-8885.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            


	/Jason M Greene/            Primary Examiner, Art Unit 1773